DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 15 January 2021 have been fully considered but they are not fully persuasive. 
Applicant’s amendment has overcome the rejection over KAWABATA.  However, the amendment has necessitated a modified rejection regarding TADANO in view of KIM as applied below.
Regarding TADANO, Applicant argues that the ducts in TADANO are for drying and not heating wash water.  This is not persuasive because Applicant is arguing the use of TADANO is different from the use of the claimed invention, whereas the claims are directed to apparatus claims which are defined by structure met by TADANO.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959) and that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)
In response to applicant's argument that the use of TADANO is different than the use of the claimed invention, a recitation of the intended use of the claimed invention  being applied if so desired.  Note the air inlets 516A and 516B of TADANO are well below the center of the tub capable of heating water if operated in such manner.  Applicant should better define the claims in of structure to distinguish over the prior art.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,024,795 to TADANO et al. (“TADANO”), in view of US 2007/0119072 to KIM.
Regarding claim 1, discloses a washing and drying integrated machine, comprising: 
a housing (1 in TADANO); and
a drying and washing drum assembly (502,505 in TADANO) configured to dry and wash clothes, which are arranged inside the housing;
further comprising a heating device (554 in TADANO) configured to supply hot wind to a drying and washing drum, 
the heating device is connected with the drying and washing drum via a first branch ventilating duct and a second branch ventilating duct (516 in Fig. 10), respectively configured to supply the hot wind to water and air in the drying and washing drum (note the configuration supplies hot air to the tub which may contain water and air), wherein, 
a wind inlet of the first branch ventilating duct is arranged below a water level of the washing machine and a wind inlet of the second branch ventilating duct is arranged above the water level of the washing machine (intended use not afforded patentable weight, the configuration of TADANO with inlets 516A or 516B fully capable of such use).
TADANO discloses the claimed washing and drying machine including the claimed duct configuration, but does not disclose the combination of a washing drum assembly (e.g. a washing/drying assembly) and a drying drum assembly connected to the heating device and ducts for supplying hot air separately or simultaneously.  However, such configuration is known in the art.  For instance, KIM teaches an art-related washing/drying assembly (2,3) in a housing (1), a drying drum assembly (5), and a heating device (6) configured to supply hot wind to a drying drum and a washing drum separately or simultaneously (see KIM at abstract, Fig. 4, and ¶ [0030]).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the washing/drying assembly with branched heater ducts of TADANO in a combination of washing/drying 
Regarding claims 2-3, 5-8, and 20, KIM further teaches: 
wherein a same heating device or a same set of heating devices is respectively connected with the drying drum in the drying drum assembly and the washing drum in the washing drum assembly via ventilating ducts (note plural ventilating ducts 7a,7b in KIM connected to respective drying and washing drums),
wherein the heating device comprises a heater (6) and a fan (11); the heater comprises a case and a heater strip arranged inside the case (note in Fig. 4, heater 6 reads on a strip and surrounding structure reads on a case), the case of the heater is respectively connected with the drying drum and the washing drum via two ventilating ducts (note connection at valve 8 in Fig. 4), and the case of the heater is further connected with the fan via a duct (note duct configuration between heater and fan in KIM),
wherein a valve is arranged on each ventilating duct (note valve 8 arranged on each of ventilating ducts 7a and 7b),
wherein the drying drum and the washing drum are arranged up and down, and the heating device is arranged between the drying drum and the washing drum (see Fig. 4 of KIM),
wherein the drying drum assembly configured to dry clothes is arranged above the washing drum assembly configured to wash clothes (see Fig. 4 of KIM);
the drying drum assembly comprises a drying drum arranged in the housing in a rotatable manner (see Fig. 4 and ¶ [0026] of KIM); and
the washing drum assembly comprises an outer drum arranged inside the housing and an inner drum arranged inside the outer drum in a rotatable manner (see Fig. 4 and ¶ [0026] of KIM),
wherein, the washing and drying integrated machine opens or closes the valve on the ventilating duct of the drying drum to supply hot wind to the drying drum, or opens or closes the valve on the ventilating ducts of the washing drum to supply hot wind to the washing drum (intended use recitation not afforded patentable weight, the apparatus of KIM fully capable of performing said intended use; note KIM teaches operation of valve 8 to selectively control hot air supplied to the drying drum 5 and washing drum 3, and is fully capable of performing the recited intended use). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0156766 to IOKU, which teaches that it is known to provide a washing machine with heated air ducts for heating wash water in a tub.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711